UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7061


TRACEY TERRELL GRADY,

                Plaintiff - Appellant,

          v.

LISA R. HALL, ALJ Judge, Disability Hearing Law Judge Office
of the Disability Adjudication and Review, Raleigh, NC;
MICHAEL SHARPE, Dr., Pitt Memorial Hospital Staff; JULIE
SAWYER LITTLE, Vocational Expert; PRISONER LEGAL SERVICES,
Attorney Sarah J. Farber and Staff,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-ct-03026-FL)


Submitted:   November 17, 2016            Decided:    November 22, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tracey   Terrell    Grady    appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      See Grady v. Hall, No. 5:16-ct-03026-FL

(E.D.N.C.   July   28,   2016).      We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                     2